DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 8-9 of the amendment, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1, 2, 9, 12, and 18 under 35 USC 102(a)(1) have been fully considered and are persuasive in that the amendments, as best understood, define the invention over the Morris reference.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternate interpretation of previously cited US PG-Pub. No. 2011/0158820 to Chamberlain et al.
Drawings
The additional drawing sheet was received on 12/17/2020.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layback diffusion angle beginning at a point downstream of an upstream edge of the outlet (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:  In claims 1, 9, and 18, in their final lines, “upstream of outlet edge” should be --upstream of the upstream edge of the outlet--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15, respectively of U.S. Patent No. 10,094,226 in view of a design choice.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, with the exception of changes which would have been obvious to one of ordinary skill in the art, as follows: independent claims 1 and 9 of the application claim the same subject matter as independent claims 1 upstream of the outlet” in the patent and “the layback diffusion portion begins at a point downstream of an upstream edge of the outlet” in the application (emphasis added) and the added limitations (in the application claims) of “the layback diffusion portion defining a layback diffusion angle, , relative to a centerline for the film hole passage, the layback diffusion angle  beginning downstream of the upstream edge of the outlet, wherein the layback diffusion angle  is zero upstream of outlet edge”.  Regarding this last limitation, the layback diffusion portion of the patent claims inherently defines a layback diffusion angle because the layback diffusion portion must be at an angle.  Regarding the value of the layback diffusion angle upstream of the upstream edge of the outlet, because there is no layback diffusion angle outside of the layback diffusion portion, the patent claims also claim the same configuration. Dependent claims 2-5, 7, 8, 10-13, and 15-17 of the application claim the same subject matter as dependent claims 2-7 and 9-15, respectively of the patent.
Since applicant has not disclosed that having the layback diffusion portion begin downstream of the upstream edge of the outlet solves any stated problem or is for any particular purpose above the fact that the layback diffusion portion diffuses the film cooling air and it appears that the layback diffusion portion of the patent claims would perform equally well beginning downstream of the upstream edge of the outlet as claimed by applicant, it would have been an obvious matter of design choice to modify the film cooling hole of the patent claims by beginning downstream of the upstream edge of the outlet as claimed for the purpose of diffusing the film cooling air.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 18 contain the limitation, “the layback diffusion angle  beginning downstream of the upstream edge of the outlet.” The “beginning” of the layback diffusion angle is not specifically defined in the disclosure, and is therefore given its plain and ordinary meaning of the vertex of the lines between which the angle is measured.  As can be seen in newly added Fig. 8 (annotated below), the vertex formed by the extension of the layback diffusion lower surface and the cooling hole centerline is located upstream of the upstream edge of the outlet.  The disclosure does not describe an alternate embodiment where the vertex is given a specific location.

    PNG
    media_image1.png
    454
    670
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 18 recite the limitation, “the layback diffusion angle  beginning downstream of the upstream edge of the outlet, wherein the layback diffusion angle  is zero upstream of the outlet edge.”  The claims further recite, “the layback diffusion portion defining a layback diffusion angle ."  Therefore, because the layback diffusion angle  is only defined in the layback diffusion 
For the purposes of examination, this limitation will be treated as meaning that, when viewed in the same plane as the layback diffusion angle, the walls of the side diffusion portion are parallel to the axis of the upstream film hole.
Independent claim 18 recites the limitation, “the layback diffusion portion defines a layback diffusion length which is greater than zero and less than 4 times a diameter defined by the film hole passage.”  Claim 18 also recites, “the layback diffusion portion begins at a point downstream of an upstream edge of the outlet.”  Paragraph 40 of the specification, in discussing the layback diffusion length, says, “In some further embodiments the layback length Lp can be less than zero as measured from the second start 118 to the upstream edge 104 with the upstream edge 104 being positioned upstream of the second start 118, having a length of up to -0.5D.”  Therefore, according to the specification, when the layback diffusion portion begins downstream of the upstream edge of the outlet, the layback diffusion length should be less than zero.  The claim limitations are therefore contradictory and the metes and bounds of the claim cannot be determined and the claim is indefinite.
Because claim 18, and therefore dependent claims 19 and 20, contains limitations to two mutually exclusive features, the intended meaning of the claim cannot be determined and a prior art rejection will not be made until the claim language can be better understood.
Claim 15 recites, “The film hole passage of claim 14”.  However, claim 14 has been canceled.  Because a dependent claim contains all limitations of the claim(s) from which it depends, the limitations of claim 15 cannot be determined and the claim is indefinite.
Claims not specifically addressed are rejected based upon their dependence from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG-Pub. No. 2011/0158820 to Chamberlain et al.
Regarding claims 1, 2, 9, and 12, Chamberlain teaches a film hole passage for a component, with a cool and hot side (10, 14), of a gas turbine engine having an inlet (bottom of 28 in Fig. 3A) on the cool side, an outlet (top of 28 in Fig. 3A) on the hot, a side diffusion portion (26A, para. 18), and a layback diffusion portion (26B, para. 18), wherein the side diffusion portion is upstream and spaced from the layback diffusion portion (Fig. 3A, para. 18), wherein the side diffusion portions defines a side diffusion length, the layback diffusion portion defines a layback diffusion length, and side diffusion length is greater than then layback diffusion length (as shown in Fig. 3A), and the layback diffusion portion begins at a point downstream of an upstream edge of the outlet (see annotated Fig. 3A below), the layback diffusion portion defining a layback diffusion angle  relative to a centerline for the film hole passage, the layback diffusion angle  beginning downstream of the upstream edge of the outlet (see annotated  is zero upstream of the outlet edge, i.e. the portions of the hole upstream of layback portion 26B are not laid back (Fig. 3A).

    PNG
    media_image2.png
    474
    618
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 12 are further rejected and claims 3-5, 7, 8, 10, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2011/0158820 to Chamberlain et al.
Regarding claims 1, 2, 9, and 12, Chamberlain teaches a film hole passage for a component, with a cool and hot side (10, 14), of a gas turbine engine having an inlet (bottom of 28 in Fig. 3A) on the cool side, an outlet (top of 28 in Fig. 3A) on the hot, a side diffusion portion (26A, para. 18), and a layback diffusion portion (26B, para. 18), wherein the side diffusion portion is upstream and spaced from the layback diffusion portion (Fig. 3A, para. 18), wherein the side diffusion portions defines a side diffusion length, the layback diffusion portion defines a layback diffusion length, and side diffusion length is greater than then layback diffusion length (as shown in Fig. 3A), and the layback diffusion portion defining a layback diffusion angle  relative to a centerline for the film hole passage, wherein the layback diffusion angle 
Chamberlain fails to teach that the layback diffusion portion begins at a point downstream of the upstream edge of the outlet (when measured along the center axis of the film cooling passage) or the layback diffusion angle  beginning downstream of the upstream edge of the outlet.
Since applicant has not disclosed that having the layback diffusion portion begin downstream of the upstream edge of the outlet solves any stated problem or is for any particular purpose above the fact that the layback diffusion portion diffuses the film cooling air and it appears that the layback diffusion portion of Chamberlain would perform equally well beginning downstream of the upstream edge of the outlet as claimed by applicant, it would have been an obvious matter of design choice to modify the film cooling hole of Chamberlain by beginning downstream of the upstream edge of the outlet as claimed for the purpose of diffusing the film cooling air..

Claims 3-5, 7, 8, 10, 11, 13, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2011/0158820 to Chamberlain et al  in view of US PG-Pub. No. 2014/0099189 to Morris.
Regarding claims 3, 4, 8, 10, 11, 16, 17, and 21, Chamberlain teaches the component of claim 1 and film cooling hole of claim 9 (as set forth above), but fails to teach the specific, claimed dimensions for the side diffusion angle, layback diffusion angle, and film hole passage.
Morris teaches optimizing the dimensions of the side diffusion angle, layback diffusion angle, and film hole passage (para. 47, 41, 41, and 39, respectively).
Morris further teaches that optimizing these values adjusts the cooling flow characteristics (para. 48) such as film cooling coverage, i.e. which area of the turbine component is cooled by the cooling air exiting the hole (para. 43).  Therefore, because Chamberlain also teaches a film cooling hole with different portions defined by different angles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the film cooling hole of 
Regarding the claimed limitations concerning the dimensions for the side diffusion angle, layback diffusion angle, and film hole passage, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Chamberlain as modified by Morris teaches varying the side diffusion angle (Morris para. 47), layback angle (Morris para. 41), layback diffusion length (Morris para. 41) and passage diameter (Morris para. 39).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Morris such that the dimensions for the side diffusion angle, layback diffusion angle, and film hole passage met the claimed values because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Regarding claims 5, 7, 13, and 15, Chamberlain as modified by Morris teaches the component of claim 1, and film cooling hole of claim 9 (as set forth above), including the layback diffusion length is less than 4 times the diameter (Morris para. 39), and the layback diffusion length is less than four times the diameter and the side diffusion length is less than 35 times the diameter (Morris para. 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745